ORDER
On July 31, 2012, the Supreme Court of the United States granted Idowu Akiwo-wo’s petition for a writ of certiorari, vacated this court’s judgment in the case, and remanded for further consideration in light of Dorsey v. United States, 567 U.S. -,132 S.Ct. 2321, 183 L.Ed.2d 250(2012). In accordance with Circuit Rule 54, both parties have filed statements of position setting forth the action that they believe should be taken. Each has recommended that Akiwowo is entitled to resentencing, in light of Dorsey, and we agree with that assessment. We thus Vacate Akiwowo’s sentence and Remand this case to the district court for the Northern District of Illinois for re-sentencing under the Fair Sentencing Act of 2010, as required by Dorsey.
SO ORDERED.